DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazunori JP 10-197662.
Regarding claim 1, Kazunori discloses a watch comprising (Figs. 29-31): a dial plate (164); an antenna that receives a satellite radio wave (2; GPS [0001],[0061]); an upper side display component fitted to a rotation axis projecting toward a visible side than of the dial plate (162); and a lower side display component that is disposed at a rear surface side of the dial plate in an exterior of the dial plate and that is capable of displaying information different from that of the upper side display component (6), wherein the watch displays time information by at least one of the upper side display component and the lower side display component (i.e. hands display time), a movement in the watch includes a first component layer on which at least a part of a wheel train mechanism for driving the upper side display component (161; [0080]), a motor for driving the wheel train mechanism [0080], and a motor driving circuit for driving the motor are disposed (below 1; [0080]) , and a second component layer that is positioned between the first component layer and the dial plate (between 1 and 164), and on which the lower side display component and at least a part of a driving component for driving the lower side display component are disposed (i.e. the shaft of the hands 162), the antenna is disposed on the second component layer so as to be planarly overlapped with a metal component disposed on the first 
Regarding claim 3, Kazunori discloses a watch comprising (Figs. 29-31): a dial plate (164); an antenna that receives a satellite radio wave (2; GPS [0001],[0061]); an upper side display component fitted to a rotation axis projecting toward a visible side than of the dial plate (162); and a lower side display component that is disposed at a rear surface side of the dial plate in an exterior of the dial plate and that is capable of displaying information different from that of the upper side display component (6), wherein the watch displays time information by at least one of the upper side display component and the lower side display component (i.e. hands display time), a movement in the watch includes a first component layer on which at least a part of a wheel train mechanism for driving the upper side display component (161; [0080]), a motor for driving the wheel train mechanism [0080], and a motor driving circuit for driving the motor are disposed (below 1; [0080]) , and a second component layer that is positioned between the first component layer and the dial plate (between 1 and 164), and on which the lower side display component and at least a part of a driving component for driving the lower side display component are disposed (i.e. the shaft of the hands 162), and a reception circuit component for receiving a predetermined radio wave received by the antenna, that is disposed on the first component layer (3, 4; Fig. 29), the second component layer, or a layer opposite from the second component layer with the first component layer interposed therebetween, wherein the antenna is disposed on the second component layer so as to be planarly overlapped with a metal component disposed on the first component layer (i.e. 2 is overlapped with 161, which includes metal components (see Fig. 31 [0080])), wherein the upper side display component includes a small hand (162), and wherein a gear fitted to the rotation axis fixed with the small hand is the metal component [0080].
Regarding claims 2 and 7, Kazunori further discloses the watch, wherein the lower side display component is a liquid crystal panel or a date indicator for displaying a date (i.e. LCD 6).
Regarding claims 8 and 9, Kazunori further discloses the watch, wherein the antenna is a patch antenna [0084] and at least one of a 24-hour wheel, a day motor, a day indicator, and a watch substrate is a planar metal component disposed below the patch antenna (i.e. motor [0080] of 161).
Regarding claims 12 and 13, Kazunori further discloses the watch, wherein the metal component has a planar form (i.e. gear [0080]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kazunori in view of Saito US 3,716,984.
Regarding claims 5 and 6, Kazunori further discloses the watch, wherein an operation mechanism that performs an operation relating to a display operation of the upper side display component or the lower side display component using an external operation member is disposed on the first component layer, (163 [0063], see Fig. 29).

However, Saito discloses that watch stems are known to be made of metal, see col. 2 lines 1-2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kazunori to have the crown/stem be made of metal as suggested by Saito because doing so provides durability and strength to the device.
Regarding claims 10 and 11, Kazunori and Saito as described in the paragraphs above further discloses the watch, wherein the antenna is a patch antenna [0084] and the operation mechanism is a rear rotary disposed below the patch antenna (163 [0063], see Fig. 29).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the amendments to claim 1 necessitate the new grounds of rejections under 35 USC 102 and 103.
Allowable Subject Matter
The indicated allowability of claim 3 is withdrawn in view of the newly discovered reference(s) to Kazunori JP 10-197662.  Rejections based on the newly cited reference(s) are above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844